I114th CONGRESS2d SessionH. R. 5601IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Ms. Kuster (for herself and Mr. Walberg) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to require the label of any drug containing an opiate to prominently state that addiction is possible. 
1.Short titleThis Act may be cited as the Carl’s Law. 2.Labeling requirement to alert all consumers of opiates that addiction is possible (a)MisbrandingSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following: 
 
(dd)If it is a drug containing an opiate (as defined in section 102 of the Controlled Substances Act) unless the label prominently states that the drug contains an opiate and addiction is possible..  (b)Delayed applicabilityThe amendment made by subsection (a) applies beginning on the date that is 180 days after the date of enactment of this Act. 
